Title: Abigail Adams to Mary Smith Cranch, 27 March 1798
From: Adams, Abigail
To: Cranch, Mary Smith


        
          my dear sister
          Philadelphia March 27 1798
        
        I received yesterday your kind Letter of March 19th. I expect a Letter every week if you have nothing else to say, but as Sterns observes, “how the Shadows Lengthen, as the sun declines” and this may be applied to the well as the natural System. as we descend the Hill of Life, our gay and vissonary prospect vanish, and what gilded our meridian days, our Zenith of Life, as the Shadows lengthen, we see through a different medium and may justly estimate many of our persuits, as vanity and vexation of spirit.
        “But theres a Brighter world on high” which opens to us prospects more permanant, and pleasures more durable. to that let us

aspire in the sure and certain hope, that by a patient Continuence in the path of Religion and Virtue, we shall assuredly reap, if we faint not, the happy fruits of a glorious immortality
        when I took my pen this morning, with the rising Sun, I did not think of moralizing thus, but the visions of the Night had left an impression upon my mind, and those visions were occasiond by reflections upon the Dangerous and Hazardous situation in to which our Country is brought, by that Demoralizing wicked and abandoned Nation, or Government of France. when no Sacrifice on their part was required, when justice and Equity is all we wanted, when two repeated offers of accommodation have been generously offerd to them, they turn a Deaf Ear and refuse to listen eitheir to the voice of Reason, or the call of Honor; but answer only by renewed insults and more audacious plunder. in this situation our Country is calld upon to put themselves in a state of defence, and to take measures to protect themselves by sea. this is calld a declaration of War on the part of the President, by those who would gladly see their Government prostrate, Religion banishd and I do not know if I should judge too hardly if I said our Country, shared by France— That war will not be the concequence of the conduct of France towards us is more than I can say; it certainly leads to it, as the most probable Event, but the President did not make our difficulties, nor has the Government. no Nation has more strictly adhered to nutrality, none sufferd so much—none bourn with more patience the spoiling of their Property.
        union is what we Want, but that will not be easily obtaind. it is difficult to make the people see their Danger, untill it is at their doors, or rouse untill their country is invaded. the senate are strong. they are much more united in their measures than the House. there is an attempt in this city to get a petition Signed to congress declaring their determination not to go to War with France—and they hope to sit this measure in opperation through the different states. is it possible that any person can suppose this Country wish for War by which nothing is to be obtaind, much to be expended and hazarded, in Preference to Peace? but in self defence we may be involved in War; and for that we ought to be prepared, and that is what the President means. What benifit can War be to him? he has no ambition for military Glory— he cannot add by war, to his Peace comfort or happiness. it must accumulate upon him an additional load of care toil trouble, malice hatred, and I dare say Revenge, but for all this he will not Sacrifice the honor and independance of his

Country to any Nation, and if in support of that, we are involved in War, we must & we ought to meet it, with firmness with Resolution & with union of sentiment.
        I shall sigh for my retirement at Peace Feild, before I shall reach it. if I can leave here in May, I shall be content, but I cannot say positively. the Roads will not be tolerable untill then; I should like to have what I proposed done as soon in the season as it can be with advantage.
        The President says you may keep a Cow at the Farm through the season.
        I had a Letter from your Son two days after he got home. he found little William had been dangerously sick with a fever, but he was on the recovery, and he mournd the loss of a very valuable Friend a mr Deakins who dyed in his absence, a Man possessd of a most Estimable Character in whom he says he had found an other Father. mr & Mrs Law returnd last week. I really think she is a truly worthy Woman
        I inclose to you a News paper because it contains a speech of mr Reads upon the foreign intercourse Bill. it contains as much good sense and is more to the point than the three & four hours Harangues of Some others. mr Read very seldom Speaks—
        what have I got so near the End of my paper before I was aware. I have more to say Yet, but Louissa warns me to Breakfast, and I bid you adieu for the Present— affectionatly your
        
          A Adams
        
      